Citation Nr: 0706834	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  04-28 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from December 1988 to December 
1992.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which awarded 
service connection for a depressive disorder and assigned a 
10 percent disability evaluation for that disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran has claimed that his depressive disorder is more 
disabling than the current evaluation would suggest.  He has 
referred to continuing treatment for this disorder, which he 
argues shows that his condition has worsened.

A review of the record reflects that the veteran was last 
examined by VA in October 2002, over four years ago.  Since 
that time, he has sought additional treatment for his 
depression, although the last treatment records in the file 
date from 2004.  The Board finds that an attempt should be 
made to ascertain whether there are additional treatment 
records available.  Moreover, given the long duration of time 
since the VA examination, the Board finds that another 
examination would be helpful in determining the current 
nature and degree of severity of the service-connected 
depressive disorder.

The veteran is hereby advised of the importance of reporting 
for any scheduled examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

Finally, during the pendency of this appeal, the Court issued 
a decision in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  The Board is confident that the RO will 
address the matter of Dingess compliance on remand.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Contact the veteran and request that he 
provide the names and addresses of all health-
care providers, both VA and non-VA, which have 
treated him for his depressive disorder since 
January 2004.  Requested that he sign and return 
consent forms authorizing the release of any 
identified private records to VA.  Document all 
efforts to obtain the identified records.  If 
any requested records are not available, note 
that for the record.

2.  Contact the Albany VA Medical Center's 
Mental Health Clinic and request copies of all 
treatment records developed between January 2004 
and the present.  Document all efforts to obtain 
the identified records.  If any requested 
records are not available, note that for the 
record.

3.  Then, schedule the veteran for a VA 
psychiatric examination in order to ascertain 
the current nature and degree of severity of the 
service-connected depressive disorder.  The 
claims folder, to include any records obtained 
in conjunction with this Remand, must be made 
available to the examiner to review in 
conjunction with the examination, and the 
examiner must indicate in the examination report 
that the claims folder was so reviewed. 

a.  The examiner should provide a Global 
Assessment of Functioning (GAF) score, as well 
as a narrative explanation of the assigned GAF 
score.

b.  The examiner should indicate which of the 
following rating criteria more closely 
represents the degree of disability resulting 
from the veteran's depressive disorder:

100 percent:  total occupational and 
social impairment, due to such symptoms 
as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time and 
place; memory loss for names of close 
relatives, own occupation, or own name;

70 percent:  Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships;

50 percent:  occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short-and long-
term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships;

30 percent:  occupational and social 
impairment with occasional decrease in 
work efficiency and intermittent periods 
of inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events)

10 percent:  occupational and social 
impairment due to mild or transient 
symptoms which decrease work efficiency 
and ability to perform occupational tasks 
only during periods of significant stress, 
or; symptoms controlled by continuous 
medication; 

c.  All indicated special studies deemed 
necessary should be conducted, and a complete 
rationale for any opinions expressed should be 
provided.

4.  Once the above-requested development has 
been completed, the veteran's claim for an 
evaluation in excess of 10 percent for the 
service-connected depressive disorder should be 
readjudicated.  If the decision remains adverse 
to the veteran, he and his representative should 
be provided with an appropriate supplemental 
statement of the case and an opportunity to 
respond.  The case should then be returned to 
the Board for further appellate consideration, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


